Title: To John Adams from Wilkes Allen, 1 October 1820
From: Allen, Wilkes
To: Adams, John


				
					Hon. & Dear Sir
					Chelmsford Oct 1 1820
				
				I have received your kind & obliging letter acknowledging the reception of the History of Chelmsford. The history of Rev. Mr Fiske’s posterity in the female line, is a valuable addition to the minutes I had taken of that Good & Great man. I feel very much obliged to you for this additional information.I have lately had access to Judge Sewall’s journal, now in the hands of Rev. Mr. Sewall of Burlington, which contains many useful items on various subjects. He frequently mentions being at Cousin Fiske’s of Braintree; has noted down the death of Mr. Fiske’s brother, John of Chelmsford, which happened on the 29 Aug. of 1687. The death of Mr Clark he has also mentioned as caused by a sudden attack of fever. This Journal or diary consists of two or three large volumes, & would I apprehend be a source of considerable information to a writer of the history of Brantree.With respect to the Adamses in this town I intended to have inserted in the history a note containing their genealogy. of But it was thro’ mistake omitted.The descendents of Samuel Adams Esq. have been very respectable thro’ successive generations. Wm:, whom you have seen, is a wealthy farmer has a numerous family of very promising young men & women. Benj. is a venerable pious man, about 70—no children. Joseph is the tallest man in town, of very amiable disposition—grey-headed & venerable in his appearance, & universally esteemed—about 70. His oldest son Joseph is settled at Cincinati.The descendents of Thomas consist of three families in this town, one in Carlisle. They are people of stammering tongue—But respectable. Joel, son of Capt. Timothy Adams of Carlisle is a Lawyer in this place—& much esteemed for his integrity in business & christian virtues. He is a member of our church, & will ere long in all probability be elected to the office of a deacon & ruling elder.—My parishioner Cyrus Baldwin Esq. is a son of the late Col. Loammi B. of Wobourn, who was the intimate friend of Count Rumford. I have put on foot a train of measures for ascertaining the origin of this distinguished philosopher & philanthropist. I shall take pleasure in communicating to  you the result of my inquie ries, when it shall be known.With gratitude for your public services, & with respect & veneration for your wisdom & virtue, I most devoutly pray, that the evening of your days may be as tranquil & full of hope, as your life has been active & useful to your country & mankind. I have the honor to subscribe your devoted, humble servant,
				
					Wilkes Allen
				
				
					NB. Did the late Hon. Saml. Adams of Boston descend from Henry, who came to this country 1630 with 7 sons?
				
			